By Gen. Stats., ch. 69, sec. 1, towns are made liable for damages happening, to any person, his team or carriage, travelling upon a highway, or bridge thereon, by reason of any obstruction, c., thereon. Under this statute it has been held that a recovery might be had for injury to a load of coal being drawn upon a sled — Conway v. Jefferson,46 N.H. 521 — and for money lost from the pocket of the plaintiff. Woodman v. Nottingham, 49 N.H. 387.
Section 5 of the same chapter provides that towns are not liable for such damages happening to droves of cattle, by reason of the deficiency of a bridge, if, when it happens, the number of cattle on the bridge exceeds twenty-five. The whole chapter is to be read and construed together, and section 5 clearly shows that the legislature understood the terms used in section 1 to be broad enough to include droves of cattle; otherwise, that section means nothing. It would be grossly absurd to except the single case of injury from a defective bridge when there were more than twenty-five cattle upon it, if droves of cattle did not come within section 1 at all. I think, looking at the two sections together, we must conclude that droves of cattle are to be regarded as put within the scope of section 1 by an express legislative construction of the terms used in that section; and it seems to me that construction is broad enough to cover the present case. It is true, a single colt driven loose is not a drove of cattle, and I am not willing to say it is a "team," in the usual sense of that word; but I think the exception with respect to droves of cattle shows unmistakably that the legislature understood the signification of the word to be broad enough to include an animal driven upon the road without harness. The conclusion is almost irresistible, as is intimated in Woodman v. Nottingham, that the legislature' understood the terms of section 1 to be broad enough to cover any property which is being lawfully carried, or driven, along the highway.
If it be a correct doctrine that an action may be maintained for an injury caused by failure to perform a duty imposed by statute, or by negligence in the performance of such duty, the same as in case of a duty imposed by the common law, then, of course, it is not very material whether the statute fairly bears the construction we have put upon it or not.